939 So.2d 105 (2006)
RANDY ROUNDTREE, Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 2D05-4762.
District Court of Appeal of Florida, Second District.
Opinion filed September 20, 2006.
James Marion Moorman, Public Defender, and Richard P. Albertine, Jr., Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Anne Sheer Weiner, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed.
FULMER, C.J., and VILLANTI and WALLACE, JJ., Concur.
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND, IF FILED, DETERMINED.